To His Excellency Joseph A. Gilmore, Governor of New Hampshire, and the Honorable Council:

The undersigned Justices of the Supreme Judicial Court have considered the questions proposed in your communication of the 27 th of July inst., which are:
I. Whether the act of Congress "further to regulate and provide for the enrolling and calling out the national forces, and for other purposes, ” approved July 4, 1864, and the act of the legislature of this State "to facilitate the raising of troops,” approved July 16, 1864, " conflict in any way with each other, and if so in what manner?”
II. "What class of men can receive bounties under our law to facilitate the raising oftroops, approved July 16, 1864,” and whether "those who enlisted, have been drafted or volunteered as substitutes for drafted men prior to the passage of this act, to All this or any previous calls,” are "entitled to bounties,” or "those only who enlisted subsequent to the passage of this act?”
III. Whether "the act to facilitate the raising of troops, approved July 16, 1864, repeals' the act to encourage enlistments to fill up the First New Hampshire Cavalry, approved June 16, 1864?”
I. The first question points out no particulars, in which the two statutes are supposed to conflict, and is of such a general character that it is impossible for us in the time now at our disposal to make a full answer. It has been verbally suggested that the governor and council desire to call our attention to the mode provided in the act of July 16th, for the payment of State agents for recruiting in the insurgent States. By that act such agents are to be paid a certain sum of money "for each man by them enlisted and mustered into the service of the United States, &c. Section 2. The act of .Congress of July 4th, contains the following provision : "That it shall be lawful for the executive of any of the States to send recruiting agents into any of the States declared to be in rebellion, except the States of, &c., to recruit volunteers under any call under the provisions of this act, who shall be credited to the State and to the respective sub-divisions thereof, which may procure the enlistment.” Sec. 3.
This act contains no provision as to the mode in which such State agents shall be paid, and we perceive nothing in the act prohibiting the States from compensating their agents in the manner provided in our statute. In the first paragraph of the "Regulations for recruiting in rebel States, for loyal States,” issued by the War Department through the *594Adjutant General’s office on the 9th of July, 1864, which have been furnished to us, it is said: "To avoid confusion, the number of agents should not be large. Experience has shown that these agents should not be paid for each recruit, but that they should have a fixed compensation for their service, otherwise fraudulent practices may be resorted to for the pecuniary benefit of the agent, to the great prejudice of the State, and the military service.” These remarks seem to us intended as advisory, merely, and not as a positive regulation; we have, therefore, deemed it unnecessary to examine the power of the War Department to make a regulation of that nature.
II. (1.) The act of July 16th, authorizes the governor with the advice and consent of the council, to offer, by proclamations, bounties not exceeding, &c., to each soldier who shall, after the passage of the act, be mustered into the service, of the United States to fill the quota of this State, during the present war, although such soldier may have, previously to the passage of the act, enlisted, been drafted or volunteered as a substitute for any citizen not enrolled; and a bounty not exceeding two hundred dollars, to each man who shall be drafted for one year and mustered into the service of the United States, after the passage of the act, to fill the quota of this State during the present war. Sec. 3. The governor is also authorized to pay a bounty not exceeding, &c., for all recruits enlisted in the insurgent States and mustered into the service of the United States. Secs. 3 & 5.
(2.) The seventh section provides that for each soldier furnished by any city, etc., or by any inhabitant of such city, etc., and mustered into the service of the United States, in excess of all former quotas, and prior to the passage of this act, there shall be paid to the city, etc., or persons entitled thereto, upon the proper certificate to the State authorities, the same State bounty as provided in this act for volunteers, provided that such bounty shall in no case exceed the sum actually paid for such soldier, and that any State bounty heretofore paid to such soldier shall be deducted from the bounty paid for him under this act.
(3.) Section four gives authority to any city, etc., upon or in anticipation of any call of the United States Government for troops during the present war, to pay to each soldier (except those enlisted in or from insurgent States,) who shall, after the passage of this act, be mustered into the service of the United States, or who shall have been mustered into said service since the last call, prior to July 16, 1864, and prior to the passage of the act, to fill the quota of such city, etc., whether such soldier shall have voluntarily enlisted, or volunteered as a substitute for a drafted or enrolled man, a bounty not exceeding, in any case, in addition to the State bounty, the sum of, etc.; and also to pay to each man who shall be drafted for one year from such city, etc., and shall be mustered into the service of the United States as' part of the quota of such city, etc., after the passage of this act, in addition to the State bounty, a sum not exceeding two hundred dollars.
III. By the 10th section of the act of July 16, it is provided that "this act shall take effect upon its passageall authority heretofore given to the governor and council to offer bounties, and to the various cities, *595etc., to- raise and appropriate money for bounties, and all "acts and parts of acts inconsistent with the provisions of this act are hereby repealed and this repeals the prior act of June 16th, so far as it could be repealed. As to those whose right to bounty under the proclamation, which we understand was issued by virtue of the act of June 16th, had become vested at the time of the passage of the act of July 16th, the earlier act could not be repealed; but as to those who had not acquired a perfect and vested right to such bounty, the act is repealed.
July 29th, 1864.
SAMUEL D. BELL,
J. E. SARGENT,
PIENEY A. BELLOWS,
GEOEGE W. NESMITH,
WILLIAM H. BAETLETT.